Case 9:09-cv-00160-DWM Document 151 Filed 07/22/20 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

ALLIANCE FOR THE WILD CV 09-160-M—DWM
ROCKIES,

Plaintiff,
ORDER

VS.

CHAD BENSON, et al.,

Defendants.

 

 

Defendants having filed an Unopposed Motion to Close the Case,
IT IS ORDERED that the motion (Doc. 150) is GRANTED. The Clerk of
Court is directed to close the, case.

DATED this A& day of July, 2020.

|

Dénatd . Molloy, District Judge
United States Distri¢et Court
